Name: Commission Regulation (EEC) No 2248/91 of 26 July 1991 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 7. 91 Official Journal of the European Communities No L 204/29 COMMISSION REGULATION (EEC) No 2248/91 of 26 July 1991 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia Whereas imports into the Community of those products, originating in Yugoslavia, have reached that ceiling ; whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be re-established, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol 1 thereto, Having regard to Council Regulation (EEC) No 3412/90 of 19 November 1990 establishing ceilings and Commu ­ nity surveillance for imports of certain products origi ­ nating in Yugoslavia (1991) (2), and in particular Article 1 thereof, Whereas the abovementioned Protocol 1 and Article 15 of the Cooperation Agreement provide that the products listed in the Annex hereto are imported exempt of customs duty into the Community, subject to the annual ceiling shown in the Annex hereto, above which the customs duties applicable to third countries may be re-established ; HAS ADOPTED THIS REGULATION : Article 1 From 30 July to 31 December 1991 , the levying of customs duties applicable to third countries shall be re-established on imports into the Community of the products listed in the Annex, originating in Yugoslavia. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1991 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 41 , 14. 2. 1983, p. 2. 2) OJ No L 335, 30 . 11 . 1990, p. 1 . No L 204/30 Official Journal of the European Communities 27. 7. 91 ANNEX Order No CN code Description Ceiling(tonnes) 04.0050 7202 41 7202 41 10  Ferro-chromium :   Containing by weight more than 4 % of carbon :    Containing by weight more than 4 % but not more than 6 % of carbon 7202 41 90    Containing by weight more than 6 % of carbon &gt; 1 996 7202 49   Other l 7202 49 10    Containing by weight not more than 0,05 % of carbon l l 7202 49 50    Containing by weight more than 0,05 % but not more than 0,5 % of carbon I \ 7202 49 90    Containing by weight more than 0,5 % but not more than 4 % of carbon of which : I l 04.0055 ex 7202 49 10 ex 7202 49 50  Ferro-chromium containing by weight not more than 0,10 % of carbon and more than 30 % but not more than 90 % of chromium (super-refined ferro-chromiom), maximum 996